DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Improper Markush Grouping Rejection
Claim 31 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).
A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use.  A Markush grouping meets these requirements in two situations.  First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use.  Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y).
Regarding claim 31, the Markush grouping of the recited active agents is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: First, they are not are all members of the same physical or chemical recognized class of compounds, nor are they in an art recognized class.  For instance, a pesticide would not be in the same class as an irritant or a phytonutrient.  Second, as alternative chemical compounds, they do not share single structural similarity and a common use.  No structural similarity is alleged between a pesticide and an irritant or a phytonutrient much less a common use that would flow from any substantial structural feature.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 3, 9-12, 19-21 and 35-38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fogarty et al. (US 2004/0137060).
	Regarding claims 3, 9 and 20, Fogarty et al. teaches coated Enapril microspheres comprising Compritol 888 ATO and Gelucire 50/13 (current claims 10 and 11).  See para. [0037], Example 1.   Gelucire is the family of vehicle derived from mixtures of mono, di and triglycerides with PEG esters of fatty acids.  Forgarty et al. teaches that the microsphere may be coated for taste-masking.  See para. [0038].    The coating may also include sweeteners such as Acesulfame potassium (current claims 12 and 21).  See paras. [0029], [0032], [0040], Example III.  
	Regarding claim 19, the composition may be a chewable dosage form.  
	Regarding claims 35-38, Fogarty et al. teaches color additives which would read on the claimed agents. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4, 5, 7, 8 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fogarty et al. (US 2004/0137060) as applied to claims 3, 9-12, 19-21 and 35-38 above, and further in view of Kulkarni et al. (WO2006061846).
Teachings of Fogarty et al. are discussed above. 
Regarding claim 4, Fogarty et al. does not teach stearic acid.
Kulkarni et al. relates to improving the palatability of drugs and process for preparation thereof.  See Title.  The composition comprises “a lipid-polymer matrix to mask the bitter or unpleasant taste of the medicament.”  Abstract.   Kulkarni et al. teaches that the lipid component is selected from fatty acids which are selected from saturated fatty acid such as stearic acid (current claim 5).  See page 8, lines 25-30.  
In view of these references, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate stearic acid as taught by Kulkarni et al. in a composition of Fogarty et al. in connection with improving the palatability of the composition.  It would have been obviousness to combine these references under the rationale of combining prior art elements according to known methods to yield predictable results.  To this end, each element claimed is taught by the prior art with the only difference being the lack of actual combination of element in a single prior art reference.  Fogarty et al. teaches all the elements but stearic acid.  Kulkarni et al. teaches incorporating a lipid, such as stearic acid, with polymers to improve the palatability of drug compositions.  One of ordinary skill in the art could have combined the elements as claimed by known methods, and in combination each element merely would perform the same function as it does separately.   For instance, given that Fogarty et al. teaches coating with polymers to mask the unpleasant tasted of of an active, it would have been within the purview of one of ordinary skill in the art to apply the technique of combining a polymer with a ipid, such as stearic acid, and the skilled artisan would have recognized that the results of the combination were predictable. 
Regarding claim 7, Kulkarni et al. teaches sweeteners such as sucrose, saccharin and aspartame.  See page 14, line 21. 
Regarding claim 8, Fogarty et al. teaches sucralose.  See para. [0032]. 
Regarding claim 22, Kulkarni et al. teaches melting the lipid.  See page 5, lines 6-11. Kulkarni et al. also teaches that taste masked particles and granules can be mixed with sweeteners and suspended using the reconstitution medium of pH > 3.5 (current claim 23). See page 14, lines 23-26.  Although Kulkarni et al. does not teach the claimed order of steps, the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  See MPEP 2144.04(IV)(C). 
	Regarding claim 24, Kulkarni et al. teaches “that the lipid is maintained at 3-5 ºC above the melting point of the lipid.”  Page 14, lines12-13.  Stearic acid has a known melting point as well as the disclosed sweeteners.  It would have been prima facie obvious to select a sweetener that would work within the melting point of stearic acid so as to avoid degradation. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) ("Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.)
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fogarty et al. (US 2004/0137060) as applied to claims 3, 9-12, 19-21 and 35-38 above, and further in view of Herman et al. (WO99/17743).
Teachings of Fogarty et al. are discussed above. 
Regarding claim 6, Fogarty et al. does not teach “wherein the lipid is selected from the group consisting of linoleic acid, cocoa butter, and coconut oil.”
Herman et al. teaches microspheres made via liquiflash processing.   Herman et al. teaches active agents include cocoa butter and enalapril. 
It would have been prima facie obvious at to one of ordinary skill in the art prior to the effective filing date of the invention to arrive at the claimed invention in view of the combination of Fogarty et al. and Herman et al.  In this instance, one of ordinary skill in the art would find motivation to combine the references because they both teach the compositions comprising microspheres made via liquiflash processing.  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.”)  Further, established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function. See, e.g., In re Linder, 457 F.2d 506, 507 (CCPA 1972); see also In re Dial, 326 F.2d 430,432 (CCPA 1964).   In this instance, it would have been prima facie obvious to incorporate cocoa butter as an obvious alternative or additional active agent to enalapril in view of Herman et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S CABRAL/Primary Examiner, Art Unit 1618